Supreme Court of Florida
                                 ____________

                                 No. SC21-159
                                  ____________

                          STEVEN J. PINCUS,
                              Appellant,

                                      v.

              AMERICAN TRAFFIC SOLUTIONS, INC.,
                          Appellee.

                            February 3, 2022

LABARGA, J.

     This case is before the Court for review of questions of Florida

law certified by the United States Court of Appeals for the Eleventh

Circuit (the Eleventh Circuit Court of Appeals) that are

determinative of a cause pending in that court and for which there

appears to be no controlling precedent. We have jurisdiction. See

art. V, § 3(b)(6), Fla. Const.

     The Eleventh Circuit Court of Appeals certified several

questions to this court, including: “Does Pincus’s unjust

enrichment claim fail because he received adequate consideration
in exchange for the challenged fee when he took advantage of the

privilege of using his credit card to pay the penalty?” Pincus v.

American Traffic Solutions, Inc., 986 F.3d 1305, 1321 (11th Cir.

2021). For the reasons discussed below, we answer this

determinative question in the affirmative and decline to address the

remaining questions.

               FACTS AND PROCEDURAL HISTORY

     The City of North Miami Beach (the City) contracted with

Appellee American Traffic Solutions, Inc. (ATS), to install and

maintain red-light traffic cameras throughout the City, issue and

mail citations, and process violators’ payments of the civil penalties

imposed. Id. at 1309. In February 2018, ATS mailed Appellant

Stephen J. Pincus a Notice of Violation (NOV) on behalf of the City

for failing to comply with a steady red light signal, in violation of

sections 316.0083, 316.074(1), and 316.075(1)(c)1, Florida Statutes

(2017). Id. at 1309-10. The NOV informed Pincus he was required

to pay a statutory penalty of $158. Id. The NOV explained Pincus

could request a hearing or submit an affidavit if he wished to claim

a statutory exemption; otherwise, the NOV instructed Pincus to pay

the penalty online, by phone, or by mailing a check or money order.


                                  -2-
Id. at 1310. The NOV advised that a convenience fee would be

charged for payments made online or by phone. Id. at 1309.

Pincus elected to pay with his credit card. Id. at 1310. In addition

to the $158 penalty, Pincus paid ATS a 5% convenience fee of

$7.90. Id.

     Pincus subsequently filed a putative class action in the United

States District Court for the Southern District of Florida, arguing

the convenience fee was prohibited by sections 316.0083(b)(4),

318.121, and 560.204, Florida Statutes (2017), and ATS was

therefore unjustly enriched by retaining the fee. Id. ATS moved to

dismiss the complaint, arguing Pincus failed to state a claim for

unjust enrichment. Pincus v. American Traffic Solutions, Inc., No.

18-cv-80864, 2019 WL 9355827, *1 (S.D. Fla. Jan. 14, 2019). The

federal district court agreed, finding: (1) ATS’s fee was not

prohibited under section 316.0083(b)(4) because the fee was not a

“commission” within the meaning of the statute; (2) ATS’s fee was

not prohibited under section 318.121 because this statute only

applies to violations assessed under chapter 318, Florida Statutes

(2017), and Pincus’s violation was assessed under chapter 316,

Florida Statutes (2017); and (3) section 560.204 does not provide a


                                 -3-
private right of action, as violations of this statute are enforced by

the Financial Services Commission’s Office of Financial Regulation.

Id. Accordingly, the court dismissed Pincus’s complaint for failure

to state a claim. Pincus, 2019 WL 9355827, at *5-9.

     On appeal, the Eleventh Circuit Court of Appeals determined

there was no guiding precedent on the key issues and certified the

following questions to this Court:

     (1) Did ATS violate Florida law when it imposed a five
     percent fee on individuals who chose to pay their red
     light traffic ticket with a credit card? In particular:

           a. Does the challenged fee constitute a
           “commission from any revenue collected from
           violations detected through the use of a traffic
           infraction detector” under Fla. Stat.
           § 316.0083(1)(b)(4)?

           b. Was the fee assessed under Chapter 318
           and therefore subject to § 318.121’s surcharge
           prohibition?

           c. Was ATS a “money transmitter” that was
           required to be licensed under Fla. Stat.
           § 560.204(1)?

     (2) If there was a violation of a Florida statute, can that
     violation support a claim for unjust enrichment? In
     particular:

           a. Does Pincus’s unjust enrichment claim fail
           because the statutes at issue provide no
           private right of action?


                                  -4-
          b. Does Pincus’s unjust enrichment claim fail
          because he received adequate consideration in
          exchange for the challenged fee when he took
          advantage of the privilege of using his credit
          card to pay the penalty?

Pincus, 986 F.3d at 1320-21. This review followed.

                              ANALYSIS

     To state a claim for unjust enrichment, a plaintiff must allege

“a benefit conferred upon a defendant by the plaintiff, the

defendant’s appreciation of the benefit, and the defendant’s

acceptance and retention of the benefit under circumstances that

make it inequitable for him to retain it without paying the value

thereof.” Fla. Power Corp. v. City of Winter Park, 887 So. 2d 1237,

1241 n.4 (Fla. 2004) (quoting Ruck Bros. Brick, Inc. v. Kellogg &

Kimsey, Inc., 668 So. 2d 205, 207 (Fla. 2d DCA 1995)); see also

Agritrade, LP v. Quercia, 253 So. 3d 28, 33 (Fla. 3d DCA 2017) (“The

elements of a cause of action for unjust enrichment are: (1) plaintiff

has conferred a benefit on the defendant, who has knowledge

thereof; (2) defendant voluntarily accepts and retains the benefit

conferred; and (3) the circumstances are such that it would be

inequitable for the defendant to retain the benefit without first



                                 -5-
paying the value thereof to the plaintiff.” (quoting Peoples Nat’l Bank

v. First Union Nat’l Bank, 667 So. 2d 876, 879 (Fla. 3d DCA 1996))).

There is no dispute that Pincus can plead the first two elements of

this cause of action. Pincus, 986 F.3d at 1311 n.8. What is at

issue here is whether he can plead that it was inequitable for ATS to

retain what Pincus paid.

     We find that, as a matter of Florida law, he cannot, and that

this is determinative of the other questions before us. Pincus

argues it would be unjust for ATS to retain a fee collected in

violation of Florida law, specifically, sections 316.0083(1)(b)4,

318.121, and 560.204, Florida Statutes (2021). However, even if

the fee is prohibited under one or more of these statutes, ATS’s

retention of the fee is not inequitable because ATS gave value in

exchange: (1) Pincus did not have to procure postage and a check or

money order; (2) he could pay the balance over time; (3) he avoided

the risk of his payment being delayed, stolen, or lost en route; (4) he

was afforded more time to make the payment because it was




                                 -6-
instantaneous;1 and (5) ATS provided immediate confirmation (by

way of a “confirmation number”) that Pincus’s payment was

received and his obligation to pay the penalty fulfilled. Therefore, it

is not inequitable under the circumstances for ATS to retain the

convenience fee because it “first pa[id] the value thereof to the

plaintiff.” Agritrade, 253 So. 3d at 33 (quoting Peoples Nat’l Bank,

667 So. 2d at 879).

     Accordingly, Pincus’s unjust enrichment claim fails because

he has not alleged a benefit conferred and accepted which would be

unjust for ATS to retain.

                            CONCLUSION

     The Eleventh Circuit Court of Appeals certified the following

question to this Court: “Does Pincus’s unjust enrichment claim fail

because he received adequate consideration in exchange for the

challenged fee when he took advantage of the privilege of using his

credit card to pay the penalty?” Pincus, 986 F.3d at 1321. For the

reasons discussed, we answer this determinative question in the




     1. Indeed, Pincus’s penalty payment was due sixty days after
the NOV was issued, and he paid on the sixtieth day.


                                 -7-
affirmative, decline to answer the remaining certified questions, and

remand the case to the Eleventh Circuit Court of Appeals.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Certified Question of Law from the United States Court of Appeals
for the Eleventh Circuit – Case No. 19-10474

Bret L. Lusskin, Jr. of Bret Lusskin, P.A., Aventura, Florida; Keith
J. Keogh of Keogh Law, Ltd., Chicago, Illinois; and Scott D. Owens
of Scott D. Owens, P.A., Hollywood, Florida,

     for Appellant

Joseph H. Lang, Jr., Kevin P. McCoy, and David R. Wright of
Carlton Fields, P.A., Tampa, Florida,

     for Appellee

Henry C. Whitaker, Solicitor General, Jeffrey Paul DeSousa, Chief
Deputy Solicitor General, Evan Ezray, Deputy Solicitor General, and
David M. Costello, Assistant Solicitor General, Tallahassee, Florida;
and Anthony Cammarata, General Counsel, Office of Financial
Regulation, Tallahassee, Florida,

     for Amicus Curiae Office of Financial Regulation




                                -8-